*544The opinion of the court was delivered by
Van Syckel, J.
A bill was filed by the complainant in the above cause, pray-ing that the defendant corporation be declared insolvent and that a receiver be appointed.
After the corporation was declared to be insolvent and a receiver was appointed, the defendant filed a petition, setting up new facts and praying that the appointment of receiver be-vacated.
The chancellor held that, upon the facts set forth, the petitioner was not entitled to relief, and in this respect we concur' with the chancellor, for the reasons set forth in his opinion.
He also held that the relief prayed for could not be granted except upon a bill in the nature of a bill of review.
In our opinion this was not a case for a bill of review. The-order entered was not a final decree, but a mere interlocutory order in the progress of the case.
The authorities are that a bill of review is necessary after' final decree only. 2 Dan. Ch. Pr. 1724; Story Eq. Pl. §§ 21, 403.
In Quick v. Lilly, 2 Gr. Ch. 255, and in Traphagen v. Voorhees, 18 Stew. Eq. 44, there had been a final decree.
The order of the court of chancery should be affirmed.
For affirmance — The Chief-Justice, Van Syckel, Dixon,. Garrison, Gummere, Collins, Bogert, Hendrickson,, Adams, Nixon, Vredenburgh — 11.
For reversal — None.